Citation Nr: 0122710	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-06 182	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran had active service from August 1943 to August 
1947, from July 1950 to April 1954, and from May 1954 to July 
1969.  He died in June 2000.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The Board notes that, at the time of the aforementioned 
denial of service connection for the cause of the veteran's 
death in November 2000, the RO additionally denied 
entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2001).  However, in the appellant's Notice of 
Disagreement, she made no mention whatsoever of that 
particular issue.  Notwithstanding the absence of a Notice of 
Disagreement, a Statement of the Case was issued covering the 
issue of entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  
Thereafter, the appellant filed a statement on appeal which 
addressed only the issue of service connection for cause of 
death in narrative form.  However, she marked a box on the 
Form 9 indicating that she wished to appeal all issues 
covered by the Statement of the Case.  Accordingly, the Board 
is of the opinion that the issue of entitlement to dependency 
and indemnity compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 is currently before the 
Board for appellate review.  This issue is currently the 
subject of a department-wide stay.  Accordingly, action on 
this issue is being deferred at the current time.


REMAND

Currently of record is a Certificate of Death, noting the 
veteran's date of death as June 24, 2000.  Additional 
information contained in the death certificate is to the 
effect that the veteran died at the Fort Howard VA Medical 
Center located in Baltimore, Maryland.  The immediate cause 
of the veteran's death was acute myelogenous leukemia, due 
to, or as a consequence of, chronic myelomonocytic leukemia.  
An additional significant condition contributing to death was 
reported to be ischemic cardiomyopathy.  According to the 
Certificate of Death, an autopsy was not performed.  

At the time of death, service connection was in effect only 
for an appendectomy scar, evaluated as noncompensably 
disabling from March 22, 1949.

As noted above, ischemic cardiomyopathy was listed as a 
significant condition contributing to the veteran's death.  
In that regard, in a rating decision of June 1982, the RO 
denied entitlement to service connection for a heart 
disorder.  Preceding that rating decision was a claim for 
service connection for a "heart condition," listing an April 
1982 hospitalization at the Lakeland Regional Medical Center 
in Lakeland, Florida.  The Board notes that, on various 
occasions subsequent to his discharge from service, the 
veteran gave a history of a myocardial infarction in 1982.  
Presumably, this was the "heart condition" for which the 
veteran received treatment at the Lakeland Regional Medical 
Center in April 1982.  At this time, however, records of that 
treatment are not a part of his claims folder.  

The Board notes that, in correspondence of early July 2000, 
the veteran's private oncologist wrote that, while the exact 
classification of the veteran's leukemia was not clear, and 
while he could not "with certainty" establish an association 
between the veteran's leukemia and either benzene or 
radiation exposure, neither could he "rule it out."  The 
appellant has not claimed entitlement to service connection 
for cause of death on the basis of radiation exposure in 
service.  However, she has contended that the claim is based 
on the veteran's fatal leukemia being due to asbestos 
exposure in service, benzene exposure in service, and Agent 
Orange exposure in service.

The RO has not addressed the issue of service connection for 
the cause of the veteran's death on the basis of exposure to 
any of these substances.  Such consideration is necessary 
prior to a final adjudication of the appellant's claim for 
service connection for the cause of the veteran's death.

The veteran's DD Form 214 for service ending in July 1969 
reflects the award of a Vietnam Service Medal and Republic of 
Vietnam Campaign Medal.  However, because leukemia is not a 
disease for which presumptive service connection may be 
granted pursuant to the provisions of 38 C.F.R. § 3.309(e) 
(2000), the veteran's exposure to Agent Orange in service may 
not be presumed, and such exposure will need to be 
established on the basis of the facts and circumstances in 
this particular case.  McCartt v. West, 12 Vet. App. 164 
(1999).

As regards the veteran's exposure to Agent Orange, asbestos, 
and/or benzene during service, the Board notes that the 
service personnel records are in the claims folder.  They 
reveal, among other things, that he was an aviation 
machinists mate during service.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a)).  The Act 
and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required.  Accordingly, the case is REMANDED for the 
following actions:


1.  Any VA or other inpatient or 
outpatient records pertaining to the 
veteran's treatment for cardiovascular 
disease (including ischemic 
cardiomyopathy), and leukemia from the 
date of his discharge from service in 
1969 until his death, which are not 
currently a part of his claims folder, 
should be obtained, and associated with 
his file.  The RO should specifically 
attempt to obtain any and all records of 
the veteran's treatment at the Lakeland 
Regional Medical Center in Lakeland, 
Florida, in April 1982, as well as 
records of his treatment by his private 
oncologist, a Dr. Ivan Borrello, during 
the period from April to June 2000.  Once 
again, all such records and information, 
when obtained, should be made a part of 
the veteran's claims folder.  The 
appellant should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The complete original VA hospital 
clinical records covering the veteran's 
terminal period of hospitalization from 
June 1, 2000 to June 24, 2000 at the VA 
Medical Center in Baltimore, Maryland 
should be obtained for association with 
the claims folder.  In this regard, the 
RO is advised that the one page "ad 
hoc" summary of this period of 
hospitalization which is of record, is 
not considered sufficient for a 
determination on the issue of service 
connection for cause of death.

3.  The RO should make an adjudicatory 
determination as to whether the veteran 
had exposure to benzene, asbestos, and 
Agent Orange during service, and should 
advise the VA oncologist referred to 
below of what that determination is.

4.  The veteran's entire claims file 
should then be furnished to a VA 
oncologist for review.  Following a 
review of the veteran's file, the 
oncologist should furnish an opinion in 
answer to the following questions:  (a) 
Is it at least as likely as not that the 
veteran's leukemia developed during his 
active military service?  (b) Is it at 
least as likely as not that the veteran's 
leukemia developed during the first year 
following his discharge from service in 
1969?  (c) Is it at least as likely as 
not that the veteran's leukemia is 
otherwise related to his active military 
service?  Depending on the RO's 
determination as to whether the veteran 
was exposed to Agent Orange, and/or 
asbestos and/or benzene during service, 
the physician's response to this question 
should encompass such substance exposure, 
if any, described above.  A separate copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to his 
review of the records.  

5.  The veteran's entire claims file 
should then be furnished to a VA 
cardiologist for review.  Following a 
review of the veteran's file, the 
cardiologist should furnish an opinion in 
answer to the following questions:  (a) 
Is it at least as likely as not that the 
veteran's cardiovascular disease, 
including ischemic cardiomyopathy, 
developed during his active military 
service?  (b) Is it at least as likely as 
not that the veteran's cardiovascular 
disease, including ischemic 
cardiomyopathy, developed during the 
first year following his discharge from 
service in 1969?  (c) Is it at least as 
likely as not that the veteran's ischemic 
cardiomyopathy is otherwise related to 
his active military service?  (d) Is it 
at least as likely as not that the 
veteran's postoperative residuals of 
appendectomy, to include a scar, aided or 
lent assistance to the production of his 
death?  A separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to his review of the 
records.

6.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and implementing regulations, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the Act and regulations are 
fully complied with and satisfied.  

7.  The RO should then readjudicate the 
appellant's claim, specifically taking 
into consideration the appellant's 
argument that the veteran's fatal 
leukemia was in some way the result of 
exposure to benzene, asbestos, or Agent 
Orange, in service.  See McCartt v. West, 
12 Vet. App. 164 (1999).  Should the 
benefit sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
evidentiary development, and to comply with recently enacted 
legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


